Case 2:15-cr-00242-JFB Document 224 Filed 11/16/18 Page 1 of 5 PageID #: 2568


                                                                    FILED
 1                           UNITED STATES DISTRICT COURT     CLERK
                             EASTERN DISTRICT OF NEW YORK
 2                                                     11/16/2018 2:06 pm
 3   ------------------------------------X                    U.S. DISTRICT COURT
                                         :               EASTERN DISTRICT OF NEW YORK
 4   UNITED STATES OF AMERICA,           :                    LONG ISLAND OFFICE
                                         :          15-CR-00242 (JFB)
 5                                       :
                    v.                   :          100 Federal Plaza
 6                                       :          Central Islip, New York
                                         :
 7   MICHAEL BELFIORE,                   :          September 26, 2016
                                         :
 8                       Defendant.      :
     ------------------------------------X
 9

10           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                    BEFORE THE HONORABLE JOSEPH F. BIANCO
11                       UNITED STATES DISTRICT JUDGE

12
     APPEARANCES:
13

14   For the Plaintiff:              CHARLES P. KELLY, ESQ.
                                     United States Attorney's Office
15                                   610 Federal Plaza
                                     Central Islip, New York 11722
16

17   For the Defendant:              LUCIA MARIA CIARAVINO, ESQ.
                                     Law Office of Thomas F. Liotti, LLC
18                                   600 Old Country Road, Suite 530
                                     Garden City, New York 11530
19

20
     Court Transcriber:              SHARI RIEMER, CET-805
21                                   TypeWrite Word Processing Service
                                     211 N Milton Road
22                                   Saratoga Springs, New York 12866

23

24

25


     Proceedings recorded by electronic sound recording, transcript
     produced by transcription service
Case 2:15-cr-00242-JFB Document 224 Filed 11/16/18 Page 2 of 5 PageID #: 2569



                                                                                2
 1   (Proceedings began 1:30 p.m.)
 2               THE CLERK:    Calling Case 15-CR-00242, USA v. Michael

 3   Belfiore.

 4                Counsel, please state your appearance for the

 5   record.

 6                MR. KELLY:   For the Government, Assistant U.S.

 7   Attorney Charles P. Kelly.        Good afternoon, Your Honor.

 8                THE COURT:   Good afternoon, Mr. Kelly.

 9                MS. CIARAVINO:    For Dr. Belfiore, Lucia Maria

10   Ciaravino, the Law Offices of Thomas F. Liotti, 600 Old

11   Country Road, Suite 530, Garden City.          Good afternoon, Your

12   Honor.

13                THE COURT:   Good afternoon.      Mr. Belfiore is present

14   as well.

15                MS. CIARAVINO:    Yes, Your Honor.

16                THE COURT:   We had scheduled this as a status

17   conference, so I'll hear from the lawyers starting with the

18   Government.

19                MR. KELLY:   Your Honor, we've produced discovery.

20   And the defendants have asked for transcripts of some of the

21   tapes or videotapes we've turned over, and we're going to look

22   into that.    And we've had some discussions, and we think it's

23   appropriate to put the case over in the hopes that we can

24   resolve it by the adjourn date, November 30th.

25                THE COURT:   Okay.    Is that accurate?
Case 2:15-cr-00242-JFB Document 224 Filed 11/16/18 Page 3 of 5 PageID #: 2570



                                                                                3
 1               MS. CIARAVINO:     That's accurate, Your Honor.        We did

 2   transmit a discovery letter to the Government on August 30th.

 3   We have received some discovery in response to that.             And we

 4   did receive some videos of which we are asking now for the

 5   transcription of those videos so that we can analyze those.

 6               THE COURT:    Okay.    And you want to adjourn until

 7   November 30th?

 8               MS. CIARAVINO:     Yes, Your Honor.

 9               THE COURT:    Your client's willing to exclude the

10   time?

11               MS. CIARAVINO:     Yes.

12               THE COURT:    Okay.    Let me just confirm that.       Dr.

13   Belfiore, you heard the attorneys.         They want to adjourn your

14   case until November 30th so that you and your attorneys can

15   review this additional discovery that the Government is going

16   to look into and to negotiate with the Government if you wish

17   and just generally to decide how you wish to proceed with

18   respect to the case.      By signing this waiver you're agreeing

19   to exclude the time under the Speedy Trial Act until November

20   30th for those purposes.       Is that what you want to do?

21               THE DEFENDANT:     Yes, sir.

22               THE COURT:    Okay.    So I'll grant that request.

23   We'll adjourn the case until November 30th at --

24               THE CLERK:    1:00.

25               THE COURT:    -- 1:00 p.m.     I exclude the time from
Case 2:15-cr-00242-JFB Document 224 Filed 11/16/18 Page 4 of 5 PageID #: 2571



                                                                                4
 1   today until November 30th under Title 18, U.S.C. Section

 2   3161(h)(7)(A) for the reasons I just stated, the need for

 3   defense counsel and their client to review the discovery,

 4   engage in plea negotiations, and decide how they wish to

 5   proceed.    I find that the ends of justice served by granting

 6   the continuance outweigh the best interest of both the public

 7   and the defendant in a speedier trial.          And I have so ordered

 8   the waiver.

 9

10               All right.    Is there anything else for today?

11               MR. KELLY:    No, Your Honor.      Thank you.

12               MS. CIARAVINO:     No, Your Honor.      Thank you very

13   much.

14               THE COURT:    All right.     Have a good day.

15    (Proceedings concluded at 1:33 p.m.)

16                                  * * * * * *

17

18

19

20

21

22

23

24

25
Case 2:15-cr-00242-JFB Document 224 Filed 11/16/18 Page 5 of 5 PageID #: 2572



                                                                                5
 1         I certify that the foregoing is a court transcript from

 2   an electronic sound recording of the proceedings in the above-

 3   entitled matter.

 4

 5

 6

 7                                  Shari Riemer, CET-805

 8   Dated:    November 14, 2018

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
